Citation Nr: 0518636	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1969.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This remand implements the ruling of the undersigned Veterans 
Law Judge of the Board of Veterans' Appeals (Board) granting 
the veteran's motion for a hearing by videoconference before 
the undersigned.  The ruling grants the motion for a 
videoconference hearing in lieu of the previously scheduled 
hearing in person in Washington, D.C.  38 U.S.C.A. §§ 7102, 
7105(a), 7107 (West 2002); 38 C.F.R. §§ 20.700, 702, 20.703, 
20.704 (2004).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

Schedule the appellant for a 
videoconference hearing with the Veterans 
Law Judge, to be scheduled in accordance 
with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

